This is an appeal from a judgment of the district court of Creek county, Okla., granting a judgment upon supersedeas bond filed in that court in the process of an appeal. Motion to dismiss was filed October 28, 1931, and no response has been filed thereto.
The brief of the plaintiff in error, which has been filed in this court since the 7th day of August, 1931, is so manifestly without the rules of this court, as liberal as it is in these matters of briefing, the appeal must be dismissed. In addition to this, from an examination of the authorities cited and the arguments in the brief, it is apparent on the face of the proceedings that the appeal is taken as a method of delay only. The appeal is therefore dismissed. *Page 224